                                          1   Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                          2
                                              KAZEROUNI LAW GROUP, APC
                                          3   6069 South Fort Apache Road, Suite 100
                                              Las Vegas, Nevada 89148
                                          4
                                              Phone: (800) 400-6808 x7
                                          5   FAX: (800) 520-5523
                                              mkind@kazlg.com
                                          6
                                              Attorneys for Plaintiff Abilio Hernandez
                                          7
                                          8                          UNITED STATES DISTRICT COURT
                                          9
                                                                          DISTRICT OF NEVADA
                                         10       Abilio Hernandez,                                 Case No.: 2:19-cv-00291-JCM-VCF
                                         11
6069 South Fort Apache Road, Suite 100




                                                                          Plaintiff,                Second Stipulation for extensions of
  KAZEROUNI LAW GROUP, APC




                                         12       v.                                                time to respond to motions [ECF
       Las Vegas, Nevada 89148




                                         13                                                         Nos. 18, 20]
                                                  Allied Collection Services, Inc.,
                                         14                                                         (Second Request)
                                         15                               Defendant.
                                         16
                                         17
                                                       Abilio Hernandez (“Plaintiff”) and Allied Collection Services, Inc.
                                         18
                                              (“Defendant”), by and through their respective counsel, hereby submit this
                                         19
                                              stipulation for extensions of time for the parties to respond to Plaintiff’s motion for
                                         20
                                              summary judgment, ECF No. 18, and Defendant’s motion for an order withdrawing
                                         21
                                              admissions under FRCP 36(b), ECF No. 20. Plaintiff’s response is currently due on
                                         22
                                              July 11, 2019. ECF No. 24. Defendant’s response is currently due on July 17, 2019.
                                         23
                                              ECF No. 24.
                                         24
                                                       The parties are still actively engaged in discussions that may potentially
                                         25
                                              resolve or limit the scope of these pending motions, but need additional time to
                                         26
                                              finalize their discussions. The parties therefore jointly, and in good faith, request an
                                         27
                                              extension of time to respond to the pending motions. This is the second request for
                                         28

                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                            Case No.: 2:19-cv-00291-JCM-VCF
                                          1   an extension of these deadlines.
                                          2          The Parties therefore stipulate that:
                                          3          (1) Plaintiff’s response to Defendant’s motion for an order withdrawing
                                          4                 admissions under FRCP 36(b), ECF No. 20, shall be due on July 25,
                                          5                 2019; and
                                          6          (2) Defendant’s response to Plaintiff’s motion for summary judgment, ECF
                                          7                 No. 18, shall be due July 31, 2019.
                                          8   DATED this 9th day of July 2019.
                                          9         KAZEROUNI LAW GROUP, APC
                                         10         By: /s/ Michael Kind
                                         11         Michael Kind, Esq.
6069 South Fort Apache Road, Suite 100




                                                    6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12         Las Vegas, Nevada 89148
       Las Vegas, Nevada 89148




                                         13         Attorneys for Plaintiff
                                         14         CARLSON & MESSER LLP
                                         15
                                                    By: /s/ David Kaminski
                                         16
                                                    David Kaminski, Esq.
                                         17         5901 W. Century Boulevard, Suite 1200
                                         18         Los Angeles, California 90045
                                                    Attorneys for Defendant
                                         19
                                                    Allied Collection Services, Inc.
                                         20
                                         21
                                                                                      IT IS SO ORDERED:
                                         22
                                         23                                          ____________________________________
                                                                                     UNITED STATES DISTRICT JUDGE
                                         24
                                         25
                                                                                              July 11, 2019
                                                                                     DATED:____________________________
                                         26
                                         27
                                         28

                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                            Case No.: 2:19-cv-00291-JCM-VCF
                                          1                                  CERTIFICATE OF SERVICE
                                          2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                          3   Procedure that on July 9, 2019, the foregoing Stipulation was served via CM/ECF
                                          4   to all parties appearing in this case.
                                          5
                                          6                                             KAZEROUNI LAW GROUP, APC
                                          7
                                                                                        By: /s/ Michael Kind
                                          8                                             Michael Kind
                                                                                        6069 South Fort Apache Road, Suite 100
                                          9
                                                                                        Las Vegas, Nevada 89148
                                         10
                                         11
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12
       Las Vegas, Nevada 89148




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              ________________________________________________________________________________________________________
                                              STIPULATION                                                            Case No.: 2:19-cv-00291-JCM-VCF
